Citation Nr: 1035948	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-19 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to April 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In January 2009, the appellant testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the claims 
folders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

The issue of entitlement to service connection for the cause of 
the Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  The Veteran was not in receipt of, or entitled to receive, 
compensation for any service-connected disability that was rated 
totally disabling for a period of at least five years from the 
date of his discharge from active duty.

3.  At the time of his death, the Veteran was not in receipt of, 
or entitled to receive, compensation for any service-connected 
disability that was rated totally disabling for a period of 10 
years immediately preceding his death.


CONCLUSION OF LAW

The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

The United States Court of Appeals for Veterans Claims (Court) 
held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that 
additional notice requirements apply in the context of a claim 
for Dependency Indemnity and Compensation (DIC) benefits based on 
service connection for the cause of death.  In particular, notice 
should include: (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The Court stated 
that the content of the notice letter will depend upon the 
information provided in the claimant's application and that the 
letter should be "tailored" to be responsive to the details of 
the application submitted.  While there are particularized notice 
obligations with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing 
compliant notice.

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that the appellant was provided notice in August 
2007 that partially satisfied VA's duty to notify provisions 
under the VCAA and Hupp.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the letter advised the appellant of what 
information and evidence was needed to substantiate a DIC claim.  
It also informed her about what information and evidence must be 
submitted by her, including enough information for the RO to 
request records from the sources identified by the appellant, as 
well as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  The August 2007 letter was 
issued prior to the initial adjudication of the claim in December 
2007.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal would 
not be prejudicial to the claimant.

The August 2007 notice, however, reflects that the appellant was 
not provided a statement of the conditions for which the Veteran 
was service-connected at the time of his death in accordance with 
the Court's holding in Hupp.  Nor did the notice provide the 
Veteran with information necessary to substantiate her claim for 
DIC under the provisions of 38 U.S.C.A. § 1318.  However, the 
Board finds that the appellant has demonstrated actual knowledge 
of the elements required to establish entitlement to DIC benefits 
under 38 U.S.C.A. § 1318.  The appellant and her representative 
have expressed an understanding of the principles involved, 
inasmuch as they have advanced supportive arguments regarding the 
issue.  The appellant asserts that the Veteran was rated as 100 
percent disabling for 10 years prior to his death.  Additionally, 
the Board notes that the appellant is not entitled to DIC 
benefits as a matter of law and, therefore, further notification 
of the elements to establish DIC benefits under 38 U.S.C.A. 
§ 1318 would not result in any benefit to the appellant.  
Further, the rating decision and statement of the case informed 
the appellant of the requirements of 38 U.S.C.A. § 1318.  
Therefore, the Board finds that the appellant has actual 
knowledge of the information needed to substantiate her claim, 
and a reasonable person could be expected to understand what was 
needed.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) 
(holding that notice error was not prejudicial because the 
appellant demonstrated actual knowledge of the information and 
evidence necessary to substantiate her claim by way of the 
arguments made to the RO); see also Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006) (noting that representation is a factor that 
must be considered when determining whether that appellant has 
been prejudiced by a notice error).  Accordingly, the Board finds 
no prejudice to the appellant in proceeding with the issuance of 
a final decision.

Under the VCAA, VA also has a duty to assist in the development 
of a claim.  This includes assisting the appellant in procuring 
service treatment records and other relevant treatment records 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Here, the private treatment records, 
service treatment records, and VA treatment records are 
associated with the claims files.  Thus, VA has fulfilled its 
duty to assist.

Analysis

Dependency and Indemnity Compensation (DIC) is awarded to a 
veteran's surviving spouse for death resulting from a service-
connected disability.  38 U.S.C.A. § 1310 (West 2002).

If the veteran's death is not due to service-connected 
disability, a surviving spouse may still be entitled to DIC 
benefits in the same manner as if the veteran's death were 
service-connected if the veteran was, at the time of his death, 
in receipt of, or entitled to receive, compensation for a 
service-connected disability rated totally disabling if: (1) the 
disability was continuously rated totally disabling for a period 
of 10 or more years immediately preceding death; or (2) the 
disability was continuously rated totally disabling for a period 
of not less than five years from the date of such veteran's 
discharge or other release from active duty; or (3) the veteran 
was a former prisoner of war who died after September 30, 1999, 
and the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
See also 38 C.F.R. § 3.22(a).  There is no indication in the 
record that the Veteran was a prisoner of war.

"Entitled to receive" means that the veteran filed a claim for 
disability compensation during his or her lifetime and one of the 
following circumstances is satisfied: (1) the veteran would have 
received total disability compensation at the time of death for a 
service-connected disability rated totally disabling for the 
requisite period but for clear and unmistakable error committed 
by VA in a decision on a claim filed during the veteran's 
lifetime; or (2) additional evidence submitted to VA before or 
after the veteran's death, consisting solely of service 
department records that existed at the time of a prior VA 
decision but were not previously considered by VA, provides a 
basis for reopening a claim finally decided during the veteran's 
lifetime and for awarding a total service-connected disability 
rating retroactively for the requisite period.  38 C.F.R. 
§ 3.22(b).  Service department records were not submitted that 
had not been previously considered by VA.  

Claims for DIC benefits under 38 U.S.C.A. § 1318 must be 
adjudicated with specific regard given to decisions made during 
the veteran's lifetime, and without consideration of hypothetical 
entitlement to benefits raised for the first time after a 
veteran's death.  See Rodriguez v. Nicholson, 19 Vet. App. 275 
(2005); Rodriguez v. Peake, 511 F.3d 1147 (2008).

The record indicates that the Veteran was discharged from active 
service in April 1977.  In July 2007, the Veteran died.  His 
death certificate indicates that his immediate cause of death was 
respiratory failure with an underlying cause of metastatic 
carcinoma in the liver and lungs with unknown primary.  
Significant conditions contributing to his cause of death were 
COPD, sleep apnea syndrome and obesity.  At the time of his 
death, the Veteran was service-connected for degenerative disc 
disease (DDD) of the cervical spine at 60 percent disabling 
effective February 20, 1999; DDD of the lumbar spine at 60 
percent disabling, effective February 20, 1999, Diabetes 
mellitus, at 20 percent disabling, effective from November 18, 
1996; right shoulder arthritis at 20 percent disabling, effective 
from January 13, 1998; right ankle arthritis at 20 percent 
disabling, effective from December 17, 2003; hypertension at 10 
percent disabling, effective from November 18, 1996; left knee 
arthritis, at 10 percent disabling, effective from January 13, 
1998; gastroenteritis with hiatal hernia at 10 percent disabling 
from January 13, 1998; hemorrhoids and residuals of a right 5th 
proximal phalangeal joint fracture, both noncompensably disabling 
effective from November 18, 1996, and January 13, 1998, 
respectively.  The Veteran received individual unemployability 
(TDIU) from January 13, 1998, until December 17, 2003, when he 
was awarded a schedular 100 percent disability rating.

The requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met.  The Veteran was not: (1) in 
receipt of compensation at the 100 percent rate due to service-
connected disability for a period of at least five years 
immediately after his discharge from active service, or for 10 or 
more years prior to his death; or (2) would have been in receipt 
of such compensation in either case, but for clear and 
unmistakable error in a prior decision, which has not been 
alleged or established here.

First, the Veteran plainly did not meet the durational 
requirement for a total disability rating in existence during his 
lifetime under 38 U.S.C.A. § 1318, in that he was not rated at 
100 percent for at least the first five years after his discharge 
from service, and he was also not rated totally disabled for at 
least the last 10 years of his life.

The remaining issue, then, is whether either of the 
aforementioned duration requirements for a total rating so as to 
satisfy 38 U.S.C.A. § 1318 would have been met, but for clear and 
unmistakable error in a previous decision.  The Board does note 
the appellant's argument that the Veteran had been rated 100 
percent for 10 years prior to his death.  Unfortunately, the 
objective evidence of record indicates that he was awarded a TDIU 
9 years before his death and a schedular 100 percent disability 
rating just 4 years before his death.  Moreover, the appellant 
has not successfully pled clear and unmistakable error in any of 
the prior rating decisions, such that would have entitled the 
Veteran to a total rating.

As noted above, where the law and not the evidence is dispositive 
in a case, entitlement to the VA benefits sought must be denied 
due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  Accordingly, as the Veteran was not entitled 
to receive 100 percent disability for either at least five years 
after his departure from active service or for at least the 10 
years prior to his death, the appellant is not entitled to DIC 
benefits under 38 U.S.C.A. § 1318.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

As noted above, the Veteran died in April 2007.  His cause of 
death is listed as respiratory failure due to metastatic 
carcinoma in the liver and lungs with an unknown primary.  The 
Veteran's service personnel records indicate that he served 
honorably in the Army for 20 years from February 1957 to April 
1977 and that he served in Vietnam.  The appellant contends that 
the Veteran was exposed to herbicides while serving in Vietnam.  
This exposure has been confirmed.  The appellant further contends 
that as a result of exposure to herbicides, the Veteran developed 
cancer in 2007.  Although, the primary carcinoma was unknown at 
the time of his death, the appellant believes that it was either 
respiratory or may have originated in his pancreas.  During her 
personal hearing, she testified that the Veteran received 
treatment at the VA Medical Center in Gainesville, Florida, just 
prior to his returning to Tennessee in 2007 and his final 
hospitalization.  Copies of any available VA records subsequent 
to 2004 need to be obtained and incorporated in the claims files.  
It is important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA adjudicators 
during the consideration of that claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  These treatment records should be associated with the 
claims files.  38 U.S.C. § 5103A (West 2002).

The appellant also testified that there may be additional 
pertinent treatment records from St. Mary's Hospital in 
Knoxville, Tennessee.  She testified that the Veteran was also 
treated at that facility in 2005.  Moreover, at the time of his 
terminal hospitalization, tissue slides were made, that if 
available, may assist in ascertaining the location of the primary 
site of his carcinoma.  Additional efforts should be made to 
obtain copies of these relevant records.

Finally, the Board notes that a medical opinion has not been 
obtained in connection with the claim for service connection for 
the cause of the Veteran's death.  The appellant contends that 
his death was due to cancer associated with herbicide exposure.  
Although the Veteran's death certificate does list lung cancer 
(one of the diseases VA associates with herbicide exposure) as a 
cause of his death, it was listed as metastatic and not the 
primary site, necessary for presumptive service-connection.  
However, VA regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 
3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a presumption of service connection 
provided by law is not the sole method for showing causation in 
establishing a claim for service connection for disability due to 
herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 
(2007) (holding that the availability of presumptive service 
connection for some conditions based on exposure to Agent Orange 
does not preclude direct service connection for other conditions 
based on exposure to Agent Orange).  Therefore, the Board finds 
that a VA medical opinion based on a complete review of the 
claims file and specifically addressing whether the cause of the 
Veteran's death was etiologically related to his herbicide 
exposure in service is necessary in this case.

Accordingly, the case is REMANDED for the following action:

1.  VA should attempt to obtain the 
appropriate authorization forms from the 
appellant in order to assist her in 
attempting to obtain complete records of 
treatment, if any, from St. Mary's Hospital 
in Knoxville, Tennessee, to include tissue 
samples from the Veteran if available, and 
any other private treatment facilities that 
treated him in the months preceding his death 
in April 2007.  After receiving the 
authorization, VA should obtain and associate 
the records with the claims files.  If these 
records are unavailable, it should be 
documented in the claims files.

2.  VA should obtain any VA treatment 
records, dating from 2004 to the present, and 
associate the records with the Veteran's 
claims files.  

3.  The Veteran's claims files should be 
forwarded to an appropriate VA medical 
examiner for review.  The examiner is 
requested to review all pertinent records 
associated with the claims files, including 
the Veteran's terminal treatment records, 
tissue slides, if available, as well as the 
appellant's assertions.  It should be noted 
that it is presumed that the Veteran was 
exposed to certain herbicide agents, 
including Agent Orange, during his military 
service.

The examiner should indicate whether it was 
at least as likely as not the Veteran's cause 
of death, respiratory failure due to 
metastatic carcinoma in the liver and lungs 
with unknown primary, was related to his 
herbicide exposure in service, or whether his 
death was otherwise causally or etiologically 
related to his military service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  The 
claims files must be made available to the 
examiner for review.

4.  Thereafter, VA should readjudicate the 
issue of service connection for the cause of 
the Veteran's death.  If the issue on appeal 
remains denied, a supplemental statement of 
the case should be provided to the appellant 
and her representative.  After the appellant 
and her representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


